Citation Nr: 0903251	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran performed active duty service from May to August 
1997, June to August 1998, and from January to October 2004.  
He also served with the Reserve.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the RO.

The issue of entitlement to an initial rating in excess of 10 
percent for tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic, identifiable hearing loss disability is not 
currently demonstrated in either ear.


CONCLUSION OF LAW

A bilateral hearing loss is not the result of disease or 
injury incurred in or aggravated by service, and a 
sensorineural hearing loss may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 101(22-23), 1110, 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.6(c) - (d) 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for a hearing loss 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In March 2005, the RO received the veteran's claim of 
entitlement to service connection for a hearing loss 
disability, and there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Following the receipt of that application, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain.  VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted.  VA then fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claim. 

After notice was provided to him, the veteran was afforded a 
meaningful opportunity to participate in the development of 
his appeal.  The RO obtained his service medical and 
personnel records, as well as private and VA medical records 
reflecting the veteran's treatment after service.  VA also 
offered the veteran an opportunity testify at a hearing on 
appeal; however, he declined that offer.

Following its review of the record, the Board finds no 
evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

The veteran contends that he has a hearing loss disability as 
a result of noise exposure in service.  Therefore, he 
maintains that service connection is warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing Active Duty for Training in the 
Reserve or from an injury incurred or aggravated during 
inactive duty for training in the Reserve.  38 U.S.C.A. 
§ 101(22-3); 38 C.F.R. § 3.6(c-d).  

Generally, in order to establish service connection, there 
must be evidence of (1) current disability; (2) disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and the disease or injury in service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the competent evidence of record shows that the 
veteran's hearing acuity in service was within normal limits 
as defined by VA.  Indeed, audiometric testing, performed 
during his service entrance and separation examinations and 
in May 1997 and June 2003, revealed that the highest puretone 
threshold in the applicable range of frequencies was recorded 
in June 2003: 35 decibels at 500 hertz, bilaterally.  Testing 
performed during the veteran's service separation 
examination, and just days after his return from Southwest 
Asia in October 2004, revealed the following puretone 
thresholds, in decibels, at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
0
0
LEFT
15
5
-5
15
20

Speech audiometry was not performed. 

In December 2004, shortly after his release from the Reserve, 
the veteran reported to VA that he had a progressive 
bilateral hearing loss. Therefore, he was referred for 
additional audiometric testing. That testing was performed in 
March 2005. Although the results of the audiogram were not 
associated with the claims folder, the audiologist stated 
that such results reflected normal hearing. In the absence of 
clear evidence to the contrary, the audiologist's 
interpretation is presumed correct. See Baldwin v. West, 
13 Vet. App. 1, 6 (1999) (In the absence of clear evidence to 
the contrary, Government officials are presumed to properly 
discharge their official duties.).  That conclusion is 
supported by results of speech reception testing, during 
which the veteran demonstrated 100 percent speech recognition 
in the right ear and 96 percent recognition in the left ear.  
Moreover, such results were entirely consistent with his 
history of normal hearing for VA purposes. In any event, the 
veteran's audiologic findings did not meet the VA criteria. 

Because the veteran does not meet the VA criteria for hearing 
disability, either currently or by history, service 
connection for such disability is not warranted. Accordingly, 
the appeal is denied. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.102 (2008).  That doctrine is 
applied in those cases where there an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove a particular claim.  In this case, however, 
the preponderance of the evidence is against the veteran's 
claim; and, therefore, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also considered the representative's request for an 
additional examination.  Such examinations are scheduled when 
the medical evidence accompanying a particular claim is not 
adequate for rating purposes. 38 C.F.R. 3.326(a) (2008).  
However, the medical evidence on file is adequate for rating 
purposes, as it is consistently negative for any competent 
evidence of a hearing loss disability in or after service.  
The only evidence of such a disability comes from the 
veteran.  While he is competent to report evidence which is 
capable of lay observation, he is not competent to provide 
conclusions which require medical expertise, such as the 
diagnosis or etiology of a particular disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this 
regard, the Board has carefully considered the veteran's 
contentions that he sustained acoustic trauma in service.  
Even if that was the case, there is no competent evidence 
that it resulted in hearing loss disability as that term is 
defined by regulation.  

Nevertheless, the veteran's representative maintains that the 
March 2005 audiologic consultation was incomplete, because it 
did not specifically include the puretone thresholds on the 
audiogram.  Such an argument is unpersuasive in view of the 
consistently normal findings on all of the veteran's tests of 
hearing acuity.  To perform further development under such 
circumstances would be tantamount to a fishing expedition to 
determine if there might be some information which could 
possibly support the veteran's claim. However, VA's duty to 
assist the veteran in the development of his claim is not a 
license for a fishing expedition. Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992). Such development would serve no useful 
purpose and would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  Accordingly, the request for a VA examination is 
denied. 


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



REMAND

In an August 2005 rating decision, the RO granted entitlement 
to service connection for tinnitus and assigned a 10 percent 
disability evaluation, effective November 20, 2004. In 
October 2005, the veteran filed a Notice of Disagreement with 
that rating.  

Because the veteran submitted a timely Notice of 
Disagreement, the Board is required to remand that issue to 
the RO for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
case is REMANDED for the following action: 

Issue a Statement of the Case concerning 
the veteran's claim of entitlement to an 
initial rating in excess of 10 percent 
for tinnitus.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should that claim be 
returned to the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 20.200, 202 (2008). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  While the veteran 
need take no action unless he is notified to do so, the Board 
advises the veteran that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


